EXHIBIT 99.1 AVX Corporation Announces Third Quarter Results MYRTLE BEACH, S.C. (BUSINESS WIRE) January 24, 2008 AVX Corporation (NYSE:AVX) Quarter highlights: · Revenue improved to $429.5 million, an increase of $28.8 million, or 7.2%, compared to the previous quarter and an increase of $51.5 million, or 13.6%, compared to the same quarter last year. · Net income increased $1.2 million to $37.0 million over the same period last year. · Diluted earnings per share of $0.22 is up $0.01 from the same quarter last year. · Dividends of $6.9 million, or $0.04 per share, were paid during the current quarter. Chief Executive Officer and President, John Gilbertson stated, “Sales in the quarter continued to grow as end market growth and market demand for new products remained good in the December quarter. We have now fully integrated American Technical Ceramics Corp. (“ATC”) into our organization and we saw a positive book to bill during each month of the quarter.” AVX reported net sales for the quarter ended December 31, 2007 of $429.5 million which represents a $51.5 million, or 13.6%, increase over the same quarter last year and a $28.8 million, or 7.2%, increase over the previous quarter. This represents the seventh consecutive quarter of sequential growth in sales indicative of the continued growth in the world wide electronics market. Net income increased 3.3% to $37.0 million, or $0.22 per diluted share, compared to $35.8 million, or $0.21 per diluted share, for the same quarter last year. John Gilbertson went on to state, "Our financial position remains exceptionally strong and we continue to be optimistic about the demand for electronic components. During the quarter, the Company paid off the bank debt that it had acquired with the purchase of ATC. After this debt reduction of $5.2 million and dividend pay out of $6.9 million, cash, including the short and long term investment balances increased $18.0 million to $808.6 million.” AVX, headquartered in Myrtle Beach, South Carolina, is a leading manufacturer and supplier of a broad line of passive electronic components and related products. Please visit our website at www.avx.com. AVX CORPORATION Consolidated Condensed Statements of Income (unaudited) (in thousands, except per share data) Three Months Ended Nine Months Ended December 31, December 31, 2006 2007 2006 2007 Net sales $ 378,088 $ 429,542 $ 1,119,144 $ 1,213,406 Cost of sales 305,493 355,532 893,331 993,665 Restructuring charges - 204 - 2,421 Gross profit 72,595 73,806 225,813 217,320 Selling, general & admin. expense 29,513 33,339 87,302 93,488 In-process research and development - - - 390 Profit from operations 43,082 40,467 138,511 123,442 Other income 9,996 8,532 25,705 32,712 Income before income taxes 53,078 48,999 164,216 156,154 Provision for taxes 17,251 11,980 53,371 42,535 Net income $ 35,827 $ 37,019 $ 110,845 $ 113,619 Basic income per share $ 0.21 $ 0.22 $ 0.64 $ 0.66 Diluted income per share $ 0.21 $ 0.22 $ 0.64 $ 0.66 Weighted average common shares outstanding: Basic 172,041 171,356 172,138 171,612 Diluted 172,926 171,888 172,897 172,275 AVX CORPORATION Consolidated Condensed Balance Sheets (unaudited) (in thousands) March 31, December 31, 2007 2007 Assets Cash and cash equivalents $ 684,382 $ 574,881 Short-term investment in securities 145,000 164,693 Accounts receivable, net 196,165 228,259 Inventories 330,141 398,100 Other current assets 65,707 66,611 Total current assets 1,421,395 1,432,544 Long-term investment in securities 139,000 69,000 Property, plant and equipment, net 243,873 295,521 Goodwill and other intangibles 71,166 246,515 Other assets 24,102 9,591 TOTAL ASSETS $ 1,899,536 $ 2,053,171 Liabilities and Stockholders' Equity Accounts payable $ 126,689 $ 138,744 Current portion of long-term debt - 567 Income taxes payable and accrued expenses 80,671 88,513 Total current liabilities 207,360 227,824 Long-term debt - 1,145 Other liabilities 56,897 67,897 TOTAL LIABILITIES 264,257 296,866 TOTAL STOCKHOLDERS' EQUITY 1,635,279 1,756,305 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 1,899,536 $ 2,053,171 The Company completed its acquisition of ATC on September 25, 2007 for approximately $231.3 million cash plus related transaction costs. Based on the preliminary allocation of the purchase price to the assets acquired and liabilities assumed, the Company recorded approximately $77.5 million of goodwill, $97.4 million of identifiable intangible assets, $38.4 million of fixed assets and $46.4 million of working capital. Contact: AVX Corporation, Myrtle Beach Kurt Cummings, 843-946-0691 finance@avxus.com
